Citation Nr: 1443029	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  13-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Francis P. Kehoe III, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1968.  His service included service in the Republic of Vietnam from November 1967 to January 1968.

This matter before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

The Veteran appeared and testified at a personal hearing in December 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue(s) of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for posttraumatic stress disorder (PTSD), gastroesophageal reflux disease (GERD) and a low back disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  During the December 2013 hearing, the Veteran indicated that he had provided a notice of disagreement with the issues being referred to the RO for adjudication.  As noted during the hearing, the Board reviewed the claims file and virtual record and it does not appear that these issues, which were denied in the August 2010 rating decision on appeal, were the subject of a notice of disagreement or continued adjudication after the August 2010 decision.  As such, the Board is referring the issues as characterized above.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Veteran claims entitlement to service connection for a heart disorder, which he contends is due to exposure to Agent Orange during his service in Vietnam.  As noted above, the Veteran serviced in the Republic of Vietnam from November 1967 to January 1968, and is presumed to have been exposed to Agent Orange.  Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Ischemic heart disease is listed under that section as one of these diseases.

The record currently has conflicting evidence regarding whether the Veteran has ischemic or nonischemic heart disease.

The Veteran testified during his December 2013 hearing that his heart disease was diagnosed in 2004 at a private hospital (Memorial Hospital).  He stated that he now has a pacemaker, and that he has been diagnosed with coronary artery disease.  He also stated that a Dr. J. indicated that his heart disease may be associated with Agent Orange exposure.

The claims file contains some records from Winthrop University Hospital from June and July 2004.  A chest x-ray showed an enlarged heart and mild pulmonary vascular congestion.  June and July echocardiograms were abnormal, and showed normal sinus rhythm with 1st degree A-V block with occasional premature supraventricular complexes, and a notation that an old anterior infarct could not be ruled out.  Another June 2004 record noted the Veteran had a history of dilated cardiomyopathy with an ejection fraction of 30-35 percent, nonsustationed ventricular tachycardia, and atrial fibrillation.  An electrophysiology study showed inducible sustained ventricular tachycardia.  

In 2012/3, a faxed June 2004 record from Winthrop Hospital was added to the claims file.  The treatment record showed the Veteran was given a diagnosis of "normal Cors" and cardiomyopathy.

A VA September 2005 record noted the Veteran was admitted to Winthrop Hospital in 2004 for a cardiac workup.  He was placed on medication and underwent implantation of a defibrillator/pacemaker, and has since been followed by two private cardiologists.  A September 2006 VA treatment record noted the Veteran had heart failure with an implantable cardioverter defibrillator (ICD).  His family history included a father who died at 64 with heart disease and a daughter with atrial fibrillation.

In a July 2009 letter, private physician Dr. G.J.J. noted that the Veteran had a past medical history of coronary artery disease, ventricular tachycardia, and Agent Orange exposure.  

In a January 2010 letter, private physician A.S. noted that the Veteran was his cardiac patient beginning in 2004.  He noted the Veteran has a history of coronary artery disease and cardiomyopathy with class II to III congestive heart failure.  A September 2010 letter, Dr. A.S. provided a near identical statement.

In March 2010, the Veteran was afforded a VA heart examination.  The examiner noted that the Veteran underwent a coronary angiogram at Winthrop Hospital in June 2004 which showed normal coronary arteries, and "it was classified as nonischemic CMP."  The examiner found that the Veteran did not have ischemic heart disease.  The examiner did not comment on the 2009 and January 2010 private physician letters which noted a history of or diagnosis of coronary artery disease.

The claims file contains the above noted letters from private physicians D. G.J.J. and Dr. A.S., but does not contain any of their ongoing treatment records.  These records may reveal that the Veteran was diagnosed with coronary artery disease after 2004.  Additionally, it is not clear that the Board as all of the initial 2004 medical records as the record noting a normal Cors (coronary angiography) was not added to the claims file in 2012 or 2013.  The other Winthrop records were provided by the Veteran in 2010.

On remand, attempts should be made to obtain any treatment records from the Veteran's private physicians, treatment records from Winthrop University Hospital regarding the Veteran's initial cardiac workup, and ongoing VA treatment records.  Thereafter, the Veteran should be scheduled for a VA heart examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request releases of private medical records from Drs. G.J.J. and A.S., as well as a release for records from Winthrop University Hospital regarding the Veteran's cardiac treatment.  Obtain all medical records for the Veteran's condition from all appropriate VA medical facilities from August 2010 to the present.  Any negative responses should be documented in the file and the Veteran and his representative must be provided with an opportunity to provide any such unavailable medical records.

2.  After the above is complete, return the claims file to the March 2010 VA examiner, if available, or another qualified physician, if not.  After a review of the claims file, virtual record and a copy of this remand, the evaluator should answer the following:

a. Does the Veteran currently have (current includes any point from 2009 to the present) ischemic heart disease?  

In answering this question, please address the 2009 and 2010 letters from private physicians which noted a diagnosis/history of coronary artery disease, and the March 2010 examiner's indication that the Veteran does not have ischemic heart disease.  To the extent possible, any opinion offered should be reconciled with the findings of these health care specialists..

b. If the Veteran does not have ischemic heart disease, then is it at least as likely as not (50/50 probability or greater) that any current heart disorder was caused by his military service, to include exposure to herbicides therein?

If the evaluator determines that a VA examination is necessary to answer the above questions, schedule the Veteran for an appropriate examination.

The examiner should provide a complete rationale for all provided opinions.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



